Judgment and order reversed on the facts *829and new trial granted, with costs to the appellant to abide the event, upon the ground that the verdict of the jury in relation to negligence and contributory negligence was against the weight of the evidence. AH concur, except Thompson, J., who dissents and votes for affirmance. (The judgment is for plaintiff in an action for damages sustained in an automobile collision. The order denies motion for a new trial upon the minutes.) Present — Edgcomb, Thompson, Crosby, Lewis and Cunningham, JJ.